Title: To John Adams from William Tudor, 11 December 1775
From: Tudor, William
To: Adams, John


     
      Cambridge 11th. Decr. 1775
      Dr Sir
     
     I seize a few Minutes before the Post sets out to send You a little Information. Manley took two Prizes last Saturday, a large Ship of more than 300 Tons with a Cargo of Coals (chiefly) a large Quantity of Porter, some Wine and 40 live Hogs—destin’d for the beseiged Troops at Boston. The Captain found Means to throw overboard every material Letter. The other Capture was a large Brig from Antigua with 139 Puncheons of Rum—some Cocoa—a handsome Present of Lemons, Oranges and Limes for Genl. Gage’s own Use.
     Above one half the Connecticut Forces are discharg’d, and are gone or going home. The Massachusetts shew more Spirit, and in General are determined on no Consideration to leave the Lines till the Army is inlisted. Some Regiments have presented Addresses to the General, with Assurances of this Kind, which have given great Satisfaction. About 2000 of the Militia are come down and 3000 more are expected every Hour. They are in high Spirits and look like an exceeding clever Set of young Fellows. We shall do very well yet.
     The pompous Display of Riflemen’s Courage which fill half the Papers of the southward—is ridiculous. The Affair at Leechmere’s Point hardly deserved mentioning—and when read by Howe’s Officers will make them laugh—at least. I will not by Letter make any other observation on this Subject.
     You would much oblige me Sir, to procure from the Secretary of the Congress, an exact List of all the General Officers, and principal Staff Officers in the Continental Service—and send it me.
     The New Articles for the Government of the Army ought to be sent as soon as possible. The Judge Advocate should have been authoris’d to have sworn the Members of Courts Martial, and ought to have been under an Oath of Office himself. Your most obt. Servt.
    